ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-017, concluding that ROBERT D. KOBIN of SUCCASUNNA, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about status of matter), RPC 1.4(c) (failure to explain matter to extent necessary for client to make informed decisions), RPC 1.16(b)(improper withdrawal from representation), RPC 1.16(d)(failure to protect client’s interests on termination of representation), RPC 5.1(b)(failure to supervise subordinate attorney), and RPC 8.1(b)(failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that ROBERT D.' KOBIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative cost and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.